DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-19,31,36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10-18-2022.
Applicant's election with traverse of claims 20-30.32-35,37, and 38 in the reply filed on 10-18-2022 is acknowledged.  The traversal is on the ground(s) that the search of the non-elected invention has at least one related and inventive feature and would likely be involved in the same or very similar search strategy and class.  This is not found persuasive because the non-elected claims are divergent from the elected claims by specific different classification, and the search of group 1 claims including at least one air handler and a control, and the search of group 2 claims including ceiling mounted vertical air supply ducts, and the search of group 3 claims including an active surgical procedure in which air contamination due to aerosolized biological substances of patient are released into the room atmosphere, are not required by claims elected, and provide for a divergent text search from a text search of the elected claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112

Claims 20-30,32-35,37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “ a substantially vertical air flow zone; and a substantially horizontal air flow zone”.   The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner notes a difference between the claimed vertical air flow zone and the horizontal air flow zone should be clearly delineated by a specific air flow velocity, however upon close examination of the specification, air flow velocities are not defined for the vertical air flow zone and horizontal air flow zone, therefore examiner suggests removing the term “substantially” to provide for clarification of claim scope.  Claim 21 depends on claim 20 and hence is also rejected.
Claim 21 recites “said vertical air flow”. There is a lack of antecedent basis for “said vertical air flow” in previous claim limitations.   Examiner notes claim 20 recites “a substantially vertical air flow zone”.
Claim 21 recites “said horizontal air flow”. There is a lack of antecedent basis for “said horizontal air flow” in previous claim limitations.   Examiner notes claim 20 recites “a substantially horizontal air flow zone”.
Claim 22 recites “a relative high velocity air zone; and a relative low velocity air zone”.  The term “relative” is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 22 recites “said purified air”.  There is a lack of antecedent basis for “said purified air” in previous claim limitations.  Examiner notes claim 22 does not specifically recite a structure that provides a mechanism for purification of air, therefore “said purified air” has a lack of antecedent basis.  
Claim 22 line 5 recites “high velocity zone”.  There is a lack of antecedent basis for “high velocity zone” in previous claim limitations.  Claim 22 recites “high velocity air zone” in line 2.  
Claim 23 recites “supplying non-turbulent purified air”.  There is a lack of antecedent basis for “non-turbulent purified air” in previous claim limitations.  Examiner notes claim 23 does not specifically recite a structure that provides a mechanism for purification of air, therefore “non-turbulent purified air” has a lack of antecedent basis.  
Claim 24 recites “said purified air”.  There is a lack of antecedent basis for “said purified air” in previous claim limitations.  Examiner notes claim 24 does not specifically recite a structure that provides a mechanism for purification of air, therefore “said purified air” has a lack of antecedent basis.  
Claim 24 recites “non-turbulent manner”.  Examiner notes the limitations “non-turbulent manner” are not specifically defined by the specification, therefore “non-turbulent manner” is indefinite, wherein without a specific statement of how “non-turbulent manner” is defined, the stated limitations can not be accurately replicated by someone of ordinary skill in the art.  
Claim 25 recites “a central air zone in proximity to a treatment table; and a peripheral air zone in proximity to an entry door”.   The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Examiner respectfully submits, for example, “in proximity to an entry door”, cannot be accurately replicated by someone of ordinary skill in the art, wherein differences in interpretation of where the peripheral air zone starts and ends are possible between different people of ordinary skill in the art.  
Claim 26 recites “said purified air”.  There is a lack of antecedent basis for “said purified air” in previous claim limitations.  Examiner notes claim 26 does not specifically recite a structure that provides a mechanism for purification of air, therefore “said purified air” has a lack of antecedent basis.  
Claim 26 recites “a central air zone in proximity to a treatment table; and a peripheral air zone in proximity to an entry door”.   The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Examiner respectfully submits, for example, “in proximity to an entry door”, cannot be accurately replicated by someone of ordinary skill in the art, wherein differences in interpretation of where the peripheral air zone starts and ends are possible between different people of ordinary skill in the art.  
Claim 27 recites “a central air column in proximity to obstructing features, such as lights, equipment booms or personnel”.  Regarding claim 27, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites “supplying purified non-turbulent air”.  There is a lack of antecedent basis for “purified non-turbulent air” in previous claim limitations.  Examiner notes claim 27 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent air” has a lack of antecedent basis.  
Claim 28 recites “supplying purified air”.  There is a lack of antecedent basis for “supplying purified air” in previous claim limitations.  Examiner notes claim 28 does not specifically recite a structure that provides a mechanism for purification of air, therefore “supplying purified air” has a lack of antecedent basis.
Claim 29 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 29 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim 30 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 30 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim 32 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 32 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim 33 recites “a central air zone in proximity to a treatment table; and a peripheral air zone in proximity to an entry door”.   The term “in proximity” is a relative term which renders the claim indefinite. The term “in proximity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Examiner respectfully submits, for example, “in proximity to an entry door”, cannot be accurately replicated by someone of ordinary skill in the art, wherein differences in interpretation of where the peripheral air zone starts and ends are possible between different people of ordinary skill in the art.  
Claim 33 recites “the horizontal plane”.  There is a lack of antecedent basis for “the horizontal plane” in previous claim limitations.  
Claim 33 recites “supplying purified air”.  There is a lack of antecedent basis for “supplying purified air” in previous claim limitations.  Examiner notes claim 33 does not specifically recite a structure that provides a mechanism for purification of air, therefore “supplying purified air” has a lack of antecedent basis.
Claim 34 recites “said sterile and non-sterile zones comprising an imaginary border between them”. Examiner respectfully submits the term “imaginary border” is indefinite”, wherein an “imaginary border” cannot be accurately replicated by someone of ordinary skill in the art. 
Claim 34 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 34 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim 35 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 35 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim 35 recites “from an area of non-sterility to an area of sterility”. Examiner is unsure if the claimed “area of non-sterility” is the same as “a non-sterile area”, and if the claimed “area of sterility” is the same as “ a sterile area”.  
Claim 37 recites “ relative high velocity air zones; and relative low velocity air zones”.  The term “relative” is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 37 line 7 recites “said low air velocity zone”.  There is a lack of antecedent basis for “said low air velocity zone” in previous claim limitations.  Examiner notes line 4 recites “relative low air velocity zones”.
Claim 37 line 8 recites “said low air velocity zone”.  There is a lack of antecedent basis for “said low air velocity zone” in previous claim limitations.  Examiner notes line 4 recites “relative low air velocity zones”.
Claim 37 recites “supplying purified non-turbulent and/or directional air”.  There is a lack of antecedent basis for “purified non-turbulent and/or directional air” in previous claim limitations.  Examiner notes claim 37 does not specifically recite a structure that provides a mechanism for purification of air, therefore “purified non-turbulent and/or directional air” has a lack of antecedent basis.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  Examiner respectfully submits claim 38 does not recite specific structure in the body of the claim that is capable of providing “ a maximum velocity; a minimum velocity; and a mean velocity; said treatment system comprising air flow means to reduce air velocity variation such that the maximum and/or minimum velocity is closer to the mean velocity”.  Examiner respectfully submits, for example, surrounding a group of people in a perimeter of the room would seem to create a “minimum velocity” between an interior of the group of people and an exterior of the group of people”,  however determining the claimed “maximum velocity”, “minimum velocity”, and “mean velocity” cannot be accurately replicated by someone of ordinary skill in the art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system consisting of a substantially vertical air flow zone(column of air 25), and a substantially horizontal air flow zone(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)), wherein the substantially vertical air flow zone is located centrally in the operating room and the substantially horizontal air flow zone is located peripherally in the operating room.  
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising a relative high velocity zone(fast moving air column 25), and a relative low velocity air zone( noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)), the treatment system withdrawing air from the relative low velocity zone.  Examiner notes limitations “said treatment system withdrawing air from said low velocity zone in a directional and/or non-turbulent manner such that said purified air does not enter said high velocity zone” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.  
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising a central vertical air column(fast moving air column 25) , and a peripheral turbulent air zone(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)) , the treatment system withdrawing air from the peripheral turbulent zone.  Examiner notes limitations “ said treatment system withdrawing air from said peripheral turbulent zone and supplying non-turbulent purified air to said peripheral turbulent zone”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising a central vertical air column(fast moving air column 25) , and a peripheral turbulent air zone(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)) , the treatment system withdrawing air from the peripheral turbulent zone.  Examiner notes limitations “ said treatment system withdrawing air from said peripheral turbulent zone and supplying said purified air in a directional and/or non-turbulent manner such that said purified air does not enter said central vertical air column” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches a central air zone(fast moving air column 25) in proximity to a treatment table(operating table 23), and a peripheral air zone in proximity to an entry door(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65), and noting the operating room containing the operating table inherently includes an entry door), the treatment system withdrawing air from the peripheral air zone.  Examiner notes limitations “said treatment system withdrawing air from said peripheral zone and supplying purified air in a directional and/or non-turbulent manner such that said purified air does not enter said central air zone” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches a central air zone(fast moving air column 25) in proximity to a treatment table(operating table 23), and a peripheral air zone in proximity to an entry door(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65), and noting the operating room containing the operating table inherently includes an entry door), the treatment system withdrawing air from the peripheral air zone.  Examiner notes limitations “said treatment system withdrawing air from said peripheral zone and supplying purified air to said operating room; said purified air being non-turbulent and/or direction and non-crossing of said treatment table” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches a central air column(fast moving air column 25) in proximity to an obstructing feature(surgical lamp 13), the obstructing feature substantially orthogonally deflecting an air column (air deflected from ceiling openings 12) to a peripheral air zone, the treatment system withdrawing air from the deflected air.  Examiner notes limitations “said treatment system withdrawing air from said deflected air and supplying purified non-turbulent air to said operating room”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an upper air zone(air zone including fast moving air column 25), and a lower air zone((air zone located below operating table 23), the lower air zone comprising air of increased contamination and/or turbulence relative to the upper air zone, the treatment system withdrawing air from the lower air zone.   Examiner notes limitations said treatment system withdrawing air from said lower air zone and supplying purified air to said upper air zone” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 29 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an upper air zone(air zone including fast moving air column 25),  a lower air zone((air zone located below operating table 23) comprising air of increased contamination and/or turbulence relative to the upper air zone, a central operating area, the treatment system withdrawing air from the lower air zone.   Examiner notes limitations “said treatment system withdrawing air from said lower air zone and supplying purified non-turbulent and/or directional air to said upper zone; said purified directional and /or non-turbulent air directed such that it does not enter said central operating area”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 30 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches a central sterile zone with sterilized surfaces(air zone including fast moving air column 25 above central sterilized zone including operating table 23),  a peripheral non-sterile zone comprising non-sterilized surfaces(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)), a central operating area, the treatment system withdrawing air from the lower air zone.   Examiner notes limitations “said treatment system withdrawing air from said non-sterile zone and supplying purified non-turbulent and/or directional air to said non-sterile zone; said purified directional and /or non-turbulent air directed such that it does not enter said sterile zone”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising an upper area (air zone including fast moving air column 25) comprising a sterile zone substantially defined as the air volume above sterile horizontal patient drapes(noting horizontal patient drapes inherently including within an operating room), and a lower non-sterile zone (air zone located below operating table 23) substantially defined as the air volume below the drapes, the treatment system withdrawing air from the non-sterile zone.  Examiner notes limitations “said treatment system withdrawing air from said non-sterile zone and supplying purified non-turbulent and/or directional air to said upper area”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches a central air zone(fast moving air column 25) in proximity to a treatment table(operating table 23), and a peripheral air zone in proximity to an entry door(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65), and noting the operating room containing the operating table inherently includes an entry door), the treatment system withdrawing air from the peripheral air zone.  Examiner notes limitations “said treatment system withdrawing air from said peripheral zone and supplying purified air to said operating room; said purified air being non-turbulent and/or directional and non-crossing of said treatment table; said non-turbulent and/or directional purified air being directionally oblique above the horizontal plant, such that horizontal cross-currents are avoided” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising a sterile zone (fast moving air column 25) with sterilized surfaces, and a non-sterile zone (noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)) with non-sterlized surfaces, the sterile and non-sterile zones comprising an imaginary border between them(noting column 3 lines 66-72 stating microogranisms which may be present throughout the remainder of the operating room and may in fact be suspended within the slow moving air mass 24 in the remainder of the room are prevented from entering the area of the incision), the treatment system withdrawing air from the non-sterile zone.  Examiner notes limitations “said treatment system withdrawing air from said non-sterile zone and supplying purified non-turbulent and/or directional air to said operating room in a manner that said border between sterile and non-sterile zones is not breached by said purified directional and/or non-turbulent air” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.
Claim 35 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising a sterile zone (fast moving air column 25) with sterilized surfaces, and a non-sterile zone (noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65)) with non-sterlized surfaces, the treatment system withdrawing air from the non-sterile zone.  Examiner notes limitations “said treatment system withdrawing air from said non-sterile zone and supplying purified non-turbulent and/or directional air to said operating room in a manner that said purified directional and/or non-turbulent air does not travel from an area of non-sterility of an area of sterility”  is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.  
Claim 37 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising relative high air velocity zones(fast moving air column 25), and relative low air velocity zones(noting horizontal flow arrows for difusing air flow moving off the ends of the operating table and noting a slower moving air mass in the remainder of the room(column 3 lines 62-65).  Examiner notes limitations “said low air velocity and/or velocity zone populated by personnel releasing biological contaminants into said zone;  said treatment system withdrawing air from said low air velocity zone and supplying purified non-turbulent and/or directional air to said low air velocity zone” is not given patentable weight for purposes of prior art analysis , where the noted limitations are a statement of the function of the system and do not further limit structure of the air treatment system.  Examiner also notes the current claim is directed to “an operating room air treatment system”, and limitations to “populated by personnel releasing biological contaminants” are not part of the claimed operating room air treatment system, wherein the claimed “operating room air treatment system”  has application in a room with personnel or without personnel.  
Claim 38 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Potapenko(3107863).
	Potapenko in figure 1 teaches an operating room air treatment system comprising variable air velocities with a maximum velocity(within fast moving air column 25), a minimum velocity(area within air column 24 below operating table), and a mean velocity(area between end of operating table and area below operating table), the treatment system comprising air flow means(operating table 23) to reduce air velocity variation.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Potapenko(3107863) taken together with Della Valle et al(8465576).
	Potapenko teaches all of the limitations of claim 21, and also teaches wherein the vertical air flow is created by a first air handler(noting openings 22 within surigical lamp 13).  Potapenko is silent as to the horizontal air flow is created by a second air handler, the air handlers having different turbulence , velocity, or purification characteristics.  Della Valle et al teaches in figure 2a an operating room air treatment system including a blowing hood(2a), the blowing hood including a microfilter(21), the blowing hood directing a vertical air flow to an operating table area, and a horizontal air flow created by a second air handler(suctioning hood 2b), wherein the suctioning hood includes a HEPA microfilter, and the suctioning hood including a fan motor(25) to direct the airflow outward from the operating table area at a different velocity than the blowing hood. It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a second air handler in the air treatment system of Potapenko to direct a horizontal air flow at a specific velocity defined by a fan motor to a region outward from the operating table area.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
November 1, 2022